DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 8-10 and 16-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamada (US 2018/0374695).
Yamada is directed to a pattern forming method where a first organic film is formed on an etching target film with a composition that includes a polymer having a crosslinkable component, infiltrating an inorganic substance into the first organic film, cross-linking the polymer forming a second organic film on the first organic film, forming a second organic film pattern by patterning the second organic film, forming a first organic film pattern using the second organic film pattern as a core pattern and then forming an etching target film pattern using the organic film pattern of the first organic film (Abstract). 
Yamada discloses the composition of the organic film. Yamada discloses the composition of the first organic film 12 comprises a polymer component A obtained by polymerizing a monomer having a hydroxy group, cross-linking agent component B an acid or acid generator component C and a solvent component D. (Para, 0038). Yamada discloses examples of the monomer having a hydroxy group include a monomer having a phenolic hydroxy group, illustrated as chemical formula 1, and a monomer having an alcoholic hydroxy 2. (Para, 0039-0040). These disclosures teach the limitation of claim 1 where a pattern forming material comprises a polymer including a first monomer unit represented by a following general formula (1), wherein, R1, R2 and R3 each independently represent a hydrogen atom or a 15 hydrocarbon group which may have an oxygen atom, at least one of R1, R2 and R3 is a hydrocarbon group, a total number of carbon atoms of R1, R2 and R3 is 1 to 13, and R1, R2 and R3 may be bonded to each other to form a ring, R4 is a hydrogen atom or a methyl group, and R5 is a single bond, or a hydrocarbon group which has 1 to 20 carbon atoms and may have an oxygen atom, a nitrogen atom, or a sulfur atom between carbon-carbon atoms 20 or at a bond terminal, and a hydrogen atom thereof may be substituted by a halogen atom as well as the limitation of claim 2.   
Yamada also discloses once the first organic film 12 is formed on the substrate, an inorganic substance is infiltrated into the first organic film 12, the inorganic substance includes silicon or metal. (Para, 0045-0046, 0049). Yamada discloses next the first organic film 12 is cross-linked by heat or irradiation. (Para, 0051-0053). Yamada discloses next the first organic film 12a is coated with an organic compound as a second organic film 14. (Para, 0054). Yamada discloses the second organic film is patterned. (Para, 0055-0059). Yamada discloses the first organic film 12 is then patterned using the pattern of the second organic film 14. (Para, 0060-0065). Yamada discloses the etching target film is then patterned using the first organic film (Para, 0066-0071). These disclosures teach the limitation of claim 1 where the pattern forming material is used for manufacturing a composite film as a mask pattern for processing a target film on a substrate, the composite film being formed by a process including, forming an organic film on the target film with the pattern forming material, patterning the organic film, and forming the composite film by infiltering a metal compound into the pattern organic film and the limitation of claim 8. 
Moreover the disclosures of Yamada as discussed above and the illustrations of exemplary chemical formula 1 and 2 also teach the limitations of claims 9-10 and 16-17. 
.     
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6, 12-14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada as applied to claims 1-2, 8-10 and 16-17 in paragraph above, and further in view of Hatakeyama (US 2013/0288180).
The disclosures and illustrations of Yamada as discussed above fail to teach and/or suggest the limitation of claim 5 wherein the polymer further includes a second monomer unit having a crosslinkable functional group at a terminal of a side chain. However, the disclosures and illustrations of Yamada further in view of the disclosures and illustrations of Hatakeyama provide such teachings. 
Hatakeyama is directed to monomer, polymer and a positive resist composition for a patterning process. Hatakeyama discloses the resist comprises a copolymer comprised of a) to (g). (Para,). Hatakeyama also discloses the recurring units may be incorporated in various desired molar fraction ratios. (Para, 0086-0088). The disclosures of Yamada in view of these disclosures of Hatakeyama teach and/or suggest the limitation of claims 4, 6, 12 and 14. 
Hatakeyama goes on to disclose the monomers which may comprise the various recurring units (a) to (g). Hatakeyama discloses the polymer comprises recurring units (a) of acid labile group substituted hydroxystyrene having the general formula (2). (Para, 0027). Hatakeyama discloses the polymer also has copolymerized units selected from sulfonium salts units b1 to b3 illustrated as general formula 3. (Para, 0028). Hatakeyama discloses the polymer may also have copolymerized therein recurring units (c) such as (meth) acrylic acid and derivatives thereof, styrenecarboxylic acid and vinylnaphtalenecarboxylic acid substituted with an acid labile group, represented by the general formula 4. (Para, 0029, 0052, 0061-0082). Hatakeyama further discloses the polymer may also have copolymerized therein recurring units (d) having a phenolic hydroxyl group represented a general formula 5 and recurring units d1 to d9. (Para, 0030-0031). Hatakeyama discloses the polymer may further comprise recurring units having an adhesive group. (Para, 0055). Hatakeyama discloses the polymer further comprises recurring units (f) selected from units f1 to f5 illustrated as formula 6. (Para, 0058). Hatakeyama discloses that in addition, recurring units (g) may be copolymerized in the polymer which includes recurring units derived from styrene, vinyl-naphthalene, vinylanthracene, vinylpyrene, methyleneindane and the like. (Para, 0060). The disclosures of Yamada further in view of these disclosures of Hatakeyama teach and/or suggest the limitations of claims 5, 13 and 19. Moreover, the disclosures of Yamada further in view of the various recurring units illustrated in Hatakeyama teaches and/or suggests the limitation of claims 3, 11 and 18. 
Hatakeyama also discloses the resist composition includes an organic solvent, an acid generator, a dissolution regulator, a basic compound, and/or a surfactant as an additive. (Para, 0033). As discussed above, Hatakeyama discloses the resist composition is comprised of the 
It would have been obvious to one of ordinary skill in the art at the time of filing of the present application by Applicant to modify the disclosures of Yamada further in view of the disclosures of Hatakeyama because both are directed to pattern forming methods and compositions used in such methods and the resist composition disclosed in Hatakeyama illustrates recurring units applicable to the pattern forming method and organic film layer composition of Yamada which would also improve LER of the patterns formed in the method disclosed in Yamada and lead to more precisely formed etching masks and more precisely fabricated devices.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569.  The examiner can normally be reached on Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899